By the court, Mullin, P. J.
The plaintiff not being a p-uest of the defendant, when the robe was left in the care of Case, the latter became liable, if at all, as bailee of the robe, and bound to take such care of it, as a prudent man. would take of his own property.
The defendant was liable for the property of guests who came to his house the evening of the ball, whether they *268eame to attend it, or for the purpose of remaining the night, or merely taking supper.
Case, however, had no authority to bind the defendant to liability for property delivered to him beyond the time that guests remained at the hotel, noy had he authority to receive the property of persons not guests, or not brought by guests for the purpose of safe keeping.
The plaintiff’s son testified that Case received the robe and cushion the second time, and agreed to take care of them for him until he could send for them. This was a contract Case had no authority to make, and thereby bind the defendant.
Had the property been delivered to Case, without any special agreement, the defendant would probably be bounds but without express authority, Case could not bind him by a contract extending his liability beyond the time the person leaving the property was a guest of the defendant.
The judgment of the county court must be reversed, and a new trial ordered, costs to abide the event.